Citation Nr: 0414690	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for dependents' educational assistance under 
the provisions of 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.  He died on November [redacted], 2000.  The appellant 
is the veteran's widow.       

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in November 2001 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied entitlement to service 
connection for the cause of the veteran's death and denied 
entitlement to eligibility for dependents' educational 
assistance under the provisions of 38 U.S.C.A., Chapter 35.  

In September 2002, the appellant testified before the 
undersigned at a hearing at the RO.  A transcript of that 
hearing has been associated with the claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

VA is obliged to obtain a medical opinion when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability (in 
this case the condition causing death), the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran's death certificate shows that his death in 
November 2000, was due to an apparent suicide.  The earliest 
documented psychiatric treatment took place in September 1986 
when the veteran was hospitalized after an overdose of Xanax.  
At that time he reported "problems that ensued while in the 
military service and while stationed in Europe."  The 
veteran underwent a psychological evaluation in January 1999, 
apparently in connection with a claim for benefits from the 
Social Security Administration.  At that time, he reported 
that he had had depression and anxiety ever since service.  
He reported that these problems arose after he and his 
brother were involved in an altercation.  The psychologist 
conducting the January 1999 evaluation diagnosed major 
depression, anxiety disorder, and a personality disorder, not 
otherwise specified.

A medical opinion is needed to determine whether the 
veteran's reported psychiatric disabilities were incurred in 
service, and if so, whether those disabilities played a role 
in causing his death.

During the September 1986 hospitalization it was reported 
that the veteran had been receiving treatment from "Dr. N. 
Munoz."  It was also reported that the veteran had been 
hospitalized at the University of Alabama at Birmingham in a 
research unit.  It is unclear from the report whether this 
treatment was for a psychiatric disability.  In any event, VA 
is obligated to seek relevant private treatment records.  38 
U.S.C.A. § 5103A(b),(c) (West 2002).

It also appears that the veteran's service personnel records 
would be relevant in evaluating the circumstances of the 
reported altercation.  VA is obligated to seek these records.  
38 U.S.C.A. § 5103A(c)(1).

Review of the record further reveals that the appellant 
submitted additional evidence to the Board and the RO has not 
yet considered this evidence.  The appellant submitted 
information regarding the veteran's court martial in support 
of her claim.  In accordance with Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board must remand the additional 
evidence to the RO for initial consideration pursuant to 
38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should seek all of the 
veteran's service personnel records 
pertaining to disciplinary actions during 
active service. 

2.  The AMC or RO should take the 
necessary steps to obtain all records of 
the veteran's psychiatric treatment by 
Dr. N. Munoz, and at a research unit of 
the University of Alabama at Birmingham 
Centers.

3.  The AMC or RO should make 
arrangements with a VA medical center for 
a psychiatrist or psychologist to review 
the veteran's claims folder and provide 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
more) that: 1.) the veteran's apparent 
suicide was the result of a psychiatric 
disability; and 2.) that such psychiatric 
disability, was incurred in service or as 
a result of trauma experienced in 
service.  The psychiatrist or 
psychologist should provide a rationale 
for the opinions.

4.  Thereafter the AMC or RO should re-
adjudicate the appellant's claims.  If 
any benefit remains denied, the AMC or RO 
should issue a supplemental statement of 
the case.  If otherwise in order, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


